108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.HART-CARTER COMPANY, A Delaware Corporation, Appellant,HCC, INC., an Illinois Corporation, Appellee.
No. 96-2345.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 12, 1997.Filed March 13, 1997.

Before MAGILL, BEAM, and LOKEN, Circuit Judges.
PER CURIAM.


1
The plaintiff, Hart-Carter Company (Hart-Carter), appeals from the district court's1 order denying its motion to amend its complaint and granting the motion brought by the defendant, HCC, Inc.  (HCC), to dismiss for failure to state a claim.  Having reviewed the record and the parties' briefs on appeal, we conclude that the district court properly denied Hart-Carter's motion to amend its complaint and properly granted HCC's motion to dismiss for failure to state a claim.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable John R. Tunheim, United States District Judge for the District of Minnesota